922 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bob BANDALI, Plaintiff-Appellant,v.STATE OF MARYLAND, University of Maryland, at College Park,Robert Bennett, individually, Shirley Norton,individually, Sandra Woodruff,individually, Defendants-Appellees.
No. 90-2700.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Jan. 2, 1991.Rehearing and Rehearing In Banc Denied Feb. 13, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-89-2734-JH)
Bob Bandali, appellant pro se.
John Joseph Curran, Jr., Attorney General, Gerard J. Gaeng, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before R.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bob Bandali, a pro se appellant, appeals from the district court's order denying his motion to void dismissal.  The district court properly interpreted this motion to be a Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bandali v. Maryland, CA-89-2734-JH (D.Md. June 27, 1990).  We also deny Bandali's motions demanding that appellees file a formal brief and for enlargement of time to file his reply brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.